Bullard, J.,

delivered the opinion of the court.
The plaintiff alleges, that he entered into a contract with the defendant for the purchase of a part of his land, for five hundred dollars, payable in five years, in equal instalments, he agreeing to pay interest at ten per cent, on the purchase, until the principal should be paid, and that he was to have the use of an undivided half of a field, containing about twenty-four acres, to cultivate until he could clear, fence and put under cultivation, twelve acres of the said land. He alleges, that he has paid forty-two dollars on account of the interest, and that he entered upon possession in pursuance of said agreement, and has made valuable improvements, but that the defendant, in violation of his agreement, had prevented him from cultivating one half of the field. He sues for a title to one hundred acres, according to agreement and propounds interrogatories to the defendant, touching the contract, and he prays that should said contract be negatived by the defendant’s answers on oath, then he may have judgment for four hundred dollars, for work and labor done on the premises.
The defendant denies, on oath, the contract, as set forth in the petition. The case was submitted toa jury, who found a verdict for the plaintiff'for two hundred and forty dollars, and the defendant appealed.
It is contended by the appellant, that his answers to interrogatories are to be taken as true, and they show that the plaintiff got into possession in bad faith, and cannot recover for improvements. As relates to the title to the land, it. is true, the answers are conclusive; but with respect to the *23value of the labor done on the place, and to what extent the defendant has profited by it, was left to the jury. The case turned wholly upon matters of fact, and we are not satisfied that justice requires, at our hands, a reversal of the judgment. J L 7 7 JO
The judgment, is, therefore, affirmed with costs.